Citation Nr: 1041290	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an initial compensable disability evaluation 
for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from July 2001 to December 2001 
and from August 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Columbia, South Carolina, which denied service connection for 
migraine headaches and granted service connection for hemorrhoids 
and assigned a noncompensable disability evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.  


REMAND

As it relates to the claim for an increased evaluation for 
hemorrhoids, the Board notes that the Veteran has reported a 
worsening of her hemorrhoid condition on several occasions 
subsequent to the March 2006 VA examination, including in her 
December 2006 substantive appeal.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence of 
an increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that her 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Based upon the above, the Veteran should be afforded a 
VA examination to determine the current severity of her 
hemorrhoids.  

With regard to the claim of service connection for headaches, as 
noted above, the Veteran had two separate periods of active 
service.  Available treatment records reveal that the Veteran was 
seen with complaints of headaches on one occasion during her 
first period of service.  She was also seen with complaints of 
headaches during her second period of service, to include a 
diagnosis of migraines.  The Veteran was also diagnosed as having 
headaches between her two periods of service.  The Board notes 
that while the Veteran was afforded a VA examination in March 
2006, which resulted in a diagnosis of migraine headaches, the 
examiner did not render an opinion as to the etiology of the 
headaches and their relationship, if any, to her period of 
service.  

The Board also notes that the last VA treatment records 
associated with the claims folder date back to September 2006.  
As this matter is in remand status, an attempt should be made to 
obtain any additional VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
of the Veteran from the Columbia and Van 
Dorn VAMCs from September 2006 to the 
present. 

2.  The Veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of the claimed migraine 
headache disorder.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed and all 
findings should be reported in detail.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is first requested to provide 
an opinion as to whether there is clear and 
unmistakable evidence of record indicating 
that the Veteran's migraine headache 
disorder preexisted her first period of 
service.  If such clear and unmistakable 
evidence is found, the examiner is next 
requested to provide an opinion as to 
whether there is clear and unmistakable 
evidence showing that the disability did 
not worsen in service beyond natural 
progression during her first period of 
service.

Alternatively, if the examiner does not 
find that there is clear and unmistakable 
evidence showing a pre-service migraine 
headache disability for her first period of 
service, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
probability) that any current migraine 
headache disorder is etiologically related 
to the Veteran's first period of service.  

As it relates to the Veteran's second 
period of active service, based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide an opinion as to 
whether there is clear and unmistakable 
evidence of record indicating that the 
Veteran's migraine headache disorder 
preexisted her second period of service.  
If such clear and unmistakable evidence is 
found, the examiner is next requested to 
provide an opinion as to whether there is 
clear and unmistakable evidence showing 
that the disability did not worsen in 
service beyond natural progression during 
her second period of service.

Alternatively, if the examiner does not 
find that there is clear and unmistakable 
evidence showing a pre-service migraine 
headache disability for her second period 
of service, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
probability) that any current migraine 
headache disorder is etiologically related 
to the Veteran's second period of active 
service.  

Complete detailed rationale should be 
provided for all provided opinions and 
conclusions.

3.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
severity of her service-connected 
hemorrhoids.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  The 
claims folder must be made available to the 
examiner for review.

The examiner is requested to comment on the 
absence or presence of the following: 
frequent recurrences, excessive redundant 
tissue, large or thrombotic, persistent 
bleeding, secondary anemia, and/or 
fissures.

4.  The Veteran should be advised in 
writing that it is her responsibility to 
report for the VA examinations, to 
cooperate with the development of her 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to her last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and her representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

